

116 SRES 423 ATS: Recognizing November 2019 as “National Homeless Children and Youth Awareness Month”. 
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 423IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Manchin (for himself, Ms. Collins, Ms. Cantwell, Mr. Young, Mr. Booker, Mr. Lankford, Ms. Hirono, Ms. Hassan, Mrs. Feinstein, Mr. Coons, Mr. Blumenthal, Mr. Peters, and Mr. Reed) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing November 2019 as National Homeless Children and Youth Awareness Month. 
	
 Whereas, in the United States, public schools identified approximately 1,300,000 homeless children and youth during the 2016–2017 school year;
 Whereas an estimated 1,200,000 children younger than 6 years of age in 2014 and approximately 4,200,000 youth and young adults in 2017 experienced homelessness, with many such youth and young adults staying on couches, in motels, in shelters, or outside;
 Whereas infants who are homeless are at a higher risk for developing certain illnesses and health conditions, homeless families are more likely to experience involvement in the child welfare system, and homeless children are more likely to experience difficulty with school attendance;
 Whereas a recent survey found that more than 1 in 3 high school students experiencing homelessness had attempted suicide, and nearly 1 in 4 high school students experiencing homelessness had experienced dating violence;
 Whereas individuals without a high school degree or general educational development certificate (GED) are more than 3 times more likely to report homelessness than their peers, making lack of education the leading risk factor for homelessness;
 Whereas, in 2016, the high school graduation rate for homeless students was 64 percent, compared to 77 percent for low-income students and 84.6 percent for all students;
 Whereas the rate of youth homelessness is the same in rural, suburban, and urban areas; Whereas 29 percent of unaccompanied homeless youth between 13 and 25 years of age have spent time in foster care, compared to approximately 6 percent of all children;
 Whereas homelessness among children and youth is a complex issue that often co-occurs with deep poverty, low education and employment levels, substance misuse and abuse, mental illness, lack of affordable housing, and family conflict; and
 Whereas awareness of child and youth homelessness must be heightened to encourage greater support for effective programs to help children and youth overcome homelessness: Now, therefore, be it
	
 That the Senate— (1)supports the efforts of businesses, organizations, educators, and volunteers dedicated to meeting the needs of homeless children and youth;
 (2)applauds the initiatives of businesses, organizations, educators, and volunteers that— (A)use time and resources to raise awareness of child and youth homelessness, the causes of such homelessness, and potential solutions; and
 (B)work to prevent homelessness among children and youth; (3)recognizes November 2019 as National Homeless Children and Youth Awareness Month; and
 (4)encourages those businesses, organizations, educators, and volunteers to continue to intensify their efforts to address homelessness among children and youth during November 2019.